Title: To Benjamin Franklin from François Rozier, 24 January 1773
From: Rozier, abbé François
To: Franklin, Benjamin


The letter below is an interesting example of scientific communication in the period. The editor of a scientific journal in Paris was inviting each of many learned societies in Europe to send him a periodic report of its current activities, which he would then broadcast within three months via his journal. After the letters of invitation were printed he seems to have decided to send with them, at least in some cases, sets of his own periodical to prove his bona fides and advertise his wares; he thereupon added to each letter a handwritten postscript explaining his gift. Franklin received the invitation and the volumes as president of the American Philosophical Society. He promised to do what he could to keep Europe informed, by this new medium, of the Society’s work, and forwarded the books to Philadelphia.
 
Monsieur,
Paris, ce 24 Janvier 1773.
Les Savans ne cessent de se plaindre de la tardive communication des découvertes et des nouvelles relatives aux Arts et aux Sciences: Nous croyons pouvoir obvier à cet inconvénient, si vous daignez concourir à une entreprise qu’une société d’amis et moi avons formée. Toute l’Europe sera instruite, dans l’espace de trois mois au plus tard, des travaux dont votre Compagnie se sera occupée. Pour cet effet, permettez que j’aie l’honneur de vous proposer les moyens suivans:
1º. De donner le titre des Mémoires qui auront été lus dans ses assemblées.
  2º. Une simple notice, ou une petite analyse des articles essentiels qu’ils contiennent.
  3º. Un abrégé de la vie des Académiciens que la mort ravira à votre Société, et sur-tout un tableau des Ouvrages qu’ils auront donnés et des découvertes qu’ils auront faites.
Ces Extraits ne sauroient nuire à l’impression de la Collection de vos Mémoires; ils serviront même de véhicule pour les faire desirer avec plus d’ardeur.
Chaque mois, à commencer à la fin de Janvier de cette année, je ferai remettre à l’Ambassadeur de votre Souverain résidant à Paris, un Exemplaire de mon Journal; et en cas de refus, je me servirai de quelqu’autre voie aussi prompte et aussi sûre: heureux si cet Ouvrage mérite l’approbation de votre Académie! Je vous prie de vous servir de la même voie pour me faire parvenir ce que vous aurez la bonté de me communiquer, ou bien de le faire remettre chez le Ministre de France résidant en votre Ville: Pour lors il faudra, s’il vous plaît, faire une double enveloppe, et écrire sur l’extérieure, A Monseigneur le Duc d’Aiguillon, Ministre et Secretaire des Affaires Etrangeres en France; et sur l’enveloppe intérieure, écrire ces mots: M. Rozier, Journal des Académies.
L’utilité de cette entreprise me fait espérer que votre Compagnie daignera l’encourager, et nommer spécialement un de ses Membres pour se charger de cette correspondance, laborieuse il est vrai; mais indispensable pour le progrès des Sciences. Je suis avec respect, Monsieur, Votre très-humble et très-obéissant serviteur, 
L’ Abbé RozierPlace et Quarré Sainte-Genevieve. 

P.S Ayez la bonté de presenter de ma part à Votre Illustre Societé ces deux Volumes de mon Recueil, comm’un Obseque qui est dû à la noble entreprise de votre Institut Philosophique: et de recevoir pour vous meme les autres deux.
Outre les voyes que je viens de vous indiquer dans cette Lettre pour les communications ci-dessus, peutetre vous sera-t-il plus aise de me les faire passer par les mains de Mr. le Docteur Franklin in Craven Street, ou de Mr. Magalhaens at no. 4. Old North Street Red Lyon Square, ou de Mr. Elmsley Bookseller facing Southampton Street in the Strand, tous trois à Londres, qui ont souvent des occasions pour me les envoyer à Paris.

 
Notation: 1773 Rozier
